Case 1:21-mj-00460-RMM Document 7 Filed 06/17/21 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA *
*
* Magistrate Judge Robin M.
** Merriweather
Vv. *
* Case No.: 1:21-mj-00460
KEVIN DOUGLAS CREEK, *k
*
Defendant. *
*
* Es * * * * * * * * * * *

DEFENDANT’S MOTION FOR REVOCATION OF DETENTION ORDER
AND REQUEST FOR EXPEDITED HEARING

Defendant, KEVIN DOUGLAS CREEK, by and through his counsel, Brian M. Boyle
and C. David Joyner', hereby moves this Honorable Court for Revocation of Detention Order
imposed by the U. S. Magistrate Judge Linda T. Walker, Northern District of Georgia, on June
14, 2021. See Order dated June 14, 2021 a true and correct copy of which is attached hereto as
Exhibit A. Mr. Creek also respectfully requests an expedited hearing of this matter pursuant to
18 U.S.C. § 3145(b).

I, PROCEDURAL HISTORY

On or about June 4, 2021, Defendant, KEVIN DOUGLAS CREEK, was charged with

the following offenses:

18 U.S.C. § 1752 (a)(1)- Knowingly Entering or Remaining in any Restricted Building or
Grounds Without Lawful Authority,

18 U.S.C. § 1752 (a)(2)- Disorderly and Disruptive Conduct in a Restricted Building
orGrounds,

18 U.S.C. § 1752 (a)(4)- Engaging in Physical Violence in a Restricted Building or Grounds,

40 U.S.C. § 5104 (e)(2) (D)- Disorderly Conduct on Capitol Grounds,

 

' Motion for admission pro hac vice to be filed.
Case 1:21-mj-00460-RMM Document 7 Filed 06/17/21 Page 2 of 6

40 U.S.C. § 5104 (e)(2) (F)- Physical Violence on Capitol Grounds,
18 U.S.C. § 231 (a)(3)- Obstruction of Law Enforcement During Civil Disorder, and
18 U.S.C. § 111 (a)(1)- Assault, Resisting or Impeding Certain Officers.

These charges are based on alleged incidents involving the Defendant on January 6,
2021, in Washington, D.C. The Defendant was present for a peaceful protest/ rally on that date
in the District of Columbia but was not there to engage in any form of violent protest or plan to
overthrow the Government. Mr. Creek did not enter the Capitol Building at any time, nor was
anyone physically harmed by the alleged actions of Kevin Creek.

On June 9, 2021, Defendant, was arrested and detained in the Atlanta City Detention
Center until his Initial Appearance could be scheduled. Defendant appeared with counsel, C.
David Joyner, for his Initial Appearance on June 10, 2021, in the Court of The Honorable U.S.
Magistrate Judge Linda T. Walker. Ryan Buchanan, an Assistant U.S. Attorney for the United
States District Court for the Northern District of Georgia, appeared on behalf of the government.
Contrary to a Pretrial Services Report recommending Mr. Creek’s release with conditions and an
unsecured bond presented to all parties and the Court at that time, the Government moved for a
continued detention under 18 U.S.C. §§ 3142(e) which prompted a continuance being granted for
the purpose of preparing for a detention hearing. A true and correct copy of the Pretrial Services
Report recommending Mr. Creek’s pretrial release is attached hereto as Exhibit B.

A detention hearing was conducted with all parties present on June 14, 2021. After the
court heard brief argument from Assistant U.S. Attorney Ryan Buchanan, and counsel for
Defendant, C. David Joyner, and after considering the recommended bond conditions set out in
the Pretrial Services Report, the court granted the Government’s motion and request for

continued detention of the Defendant pursuant to 18 U.S.C. § 3142(f)(1). Defendant remains in
Case 1:21-mj-00460-RMM Document? Filed 06/17/21 Page 3 of 6

custody at the present time and is being housed at the Clayton County Detention Center in
Lovejoy, Georgia.
Il, ARGUMENT AND CITATION OF AUTHORITY

This Court must review the U.S. Magistrate Judge’s detention order promptly and under a
de novo standard of review. See U.S.C § 3145(b); United States v. Fortna, 769 F.2d 243, 249 (5m
Cir. 1985).

Pretrial release should only be denied for “the strongest of reasons.” Truong Dinh Hung
v. United States, 439 U.S. 1326, 1329 (1978) (citation omitted). Indeed, it is well understood
that when Congress enacted the Bail Reform Act it retained the preference for the release of most
defendants prior to trial. See United States v. Byrd, 969 F.2d 106, 109 (5" Cir. 1992) (“There can
be no doubt that this Act clearly favors non-detention.”). Given this fact, the provisions of the
Bail Reform Act should be narrowly construed in favor of release. See, e.g., United States v.
Singleton, 182 F.3d 7, 23 (D.C. Cir. 1999); United States v. Hinote, 789 f.2d 1490, 1941 ay
Cir. 1986) (It is required “that we strictly construe provisions of the Bail reform Act of 1984). Cf
Williams v. United States, 458 U.S. 279, 290 (1982) (Criminal statutes should be narrowly
construed in favor of the defendant).

As argued by counsel for Defendant during the detention hearing, Defendant is not a
flight-risk nor is there a risk of violence toward another. Mr. Creek has been cooperative in every
aspect of the investigation. Mr. Creek was interviewed, with his counsel, by Officers with the
Federal Bureau of Investigation on May 21, 2021. Additionally, when notified that a search
warrant had been obtained and was being executed at his home, Mr. Creek returned home from

work and fully cooperated with the officers who were present. Mr. Creek also provided his PIN
Case 1:21-mj-00460-RMM Document? Filed 06/17/21 Page 4 of 6

number in order that his phone could be accessed by the officers. Ultimately, Kevin Creek
peacefully surrendered himself on June 9, 2021, and has remained in custody since that time.

Mr. Creek has not tried to flee or obstruct any search, seizure or effectuation of any
warrant or aspect of this case. Mr. Creek has not attempted to contact any witnesses or otherwise
attempt to obstruct justice.

As clearly outlined in the Pretrial Services Report, Mr. Creek is a self-employed, family
man who has and will continue to cooperate fully with the U.S. Pretrial Services. He will
absolutely comply with all special conditions recommended in the Pretrial Services Report
including, but not limited to, surrendering his passport, surrendering any and all weapons,
remaining within the Northern District of Georgia, unless required to appear in Court in the
District of Columbia, and will faithfully report to the pretrial officer as required.

As is also stated in the Pretrial Services Report, Mr. Creek was previously in the United
States Marine Corp, was honorably discharged, and has no prior arrests or convictions for any
alleged incidents of violence. Thus, as concluded by the officers who prepared the Pretrial
Services Report, Mr. Creek should be released with special conditions.

Mr. Creek is a very involved Father, has been traveling to and from volleyball
tournaments and touring college campuses with his daughter since January 6, 2021. On these
trips to various locations within the United States, Mr. Creek has cooperated with the local and
federal authorities each and every time he and his daughter were delayed at checkpoints in the
airports by the TSA. Mr. Creek has returned back home to Georgia on each occasion and has
continued his daily life, including the operation of his roofing business which employs several

people.
Case 1:21-mj-00460-RMM Document? Filed 06/17/21 Page 5 of 6

Il. CONCLUSION
Due to the fact Mr. Creek has demonstrated that he will not be a flight risk; will not
obstruct or attempt to obstruct justice; is not a serious risk to threaten, injure or intimidate
prospective witnesses or jurors; and has been cooperative with investigators from the beginning
of their investigation, concluding in his peaceful and timely surrender, he is an appropriate
candidate for Pretrial Release under the special conditions set forth in the Pretrial Services
Report prepared by a United States Probation Officer. Mr. Creek should be immediately

released pursuant to 18 U.S.C. 3142.
Respectfully Submitted,

/s/ Brian M. Boyle
Brian M. Boyle
DC Bar# 999925
Neuberger, Quinn, Gielen, Rubin & Gibber, P.A.
One South Street, 27" Floor
Baltimore, Maryland 21202
410-332-8541 (Direct)
410-332-8543 (Fax)
bmb@nqggrg.com

 

C. David Joyner (motion for admission pro hac vice to be filed)
C. David Joyner, P.C.

Attorney for Defendant

Georgia Bar No. 405528

1305 Mall Of Georgia Blvd.

Suite 130

Buford, Georgia 30519

(770) 614-6415 (phone)

(770) 614-7678 (fax)

djoyner@cdavidjoynerpc.com

Attorneys for Defendant
Case 1:21-mj-00460-RMM Document 7 Filed 06/17/21 Page 6 of 6

CERTIFICATE OF SERVICE
I HEREBY CERTIFY, that on this 17" day of June 2021, Defendant’s Motion for

Revocation of Detention Order and Request for Expedited Hearing was filed and sent via ECF,
to:

Jacob Strain

Assistant United States Attorney

111 South Main Street, #1800

Salt Lake City, Utah 84111

Counsel for the United States

/s/ Brian M. Boyle
Brian M. Boyle

 
